Citation Nr: 9935107	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1953 to 
March 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO has certified for appeal the issue of whether new and 
material evidence has been submitted to reopen the claim for 
entitlement to service connection for anxiety disorder.  
However, the record reflects that the RO did not previously 
deny service connection for anxiety disorder.  Rather, in the 
March 1969 rating decision, the RO denied service connection 
for schizophrenia, a psychosis.  The subsequent December 1977 
rating decision denied reopening the claim for service 
connection for schizophrenia.  Because the RO has not yet 
decided whether service connection should be granted for 
anxiety disorder, the Board has recharacterized the issue on 
appeal as entitlement to service connection for anxiety 
disorder and will treat the issue as a new claim rather than 
a claim to reopen a previously denied claim.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).


FINDING OF FACT

The appellant has not submitted competent medical evidence 
that his anxiety disorder is related to service.


CONCLUSION OF LAW

The claim for entitlement to service connection for anxiety 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for an anxiety disorder.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Epps, 126 
F.3d at 1468-69.  Second, the appellant must produce medical 
or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Id.  
Finally, the appellant must offer medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Id.

A appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a appellant had 
a chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The appellant asserts that he incurred a nervous condition 
while in service.  Service medical records establish that he 
was hospitalized with a diagnosis of schizoid personality in 
March 1955.  The appellant was described as tense, anxious, 
aloof, and isolated.  The psychiatric staff determined that 
the appellant had had a life-long schizoid personality which 
had not been incurred or aggravated in service and 
recommended that the appellant be discharged from service.  
Thus, the service medical records establish a diagnosis of 
schizoid personality.

Medical evidence indicates that the appellant was diagnosed 
with schizophrenia in 1968 and 1969.  The appellant underwent 
a VA psychiatric evaluation in April 1996 and November 1998.  
The VA examiner, at both examinations, noted that the 
appellant had been hospitalized in service for psychiatric 
treatment; however, the examiner did not offer an opinion 
concerning the etiology of the appellant's anxiety disorder.  
The Board finds these records sufficient to show that the 
appellant is currently suffering from anxiety disorder.  They 
do not, however, link the appellant's anxiety disorder to his 
period of active service, to include his inservice diagnosis 
of schizoid personality.

Beyond the appellant's assertions, there is no evidence of 
record linking the anxiety disorder to the appellant's period 
of active service.  The appellant's assertions are 
insufficient to satisfy the nexus requirement because the 
appellant is a layperson with no medical training or 
expertise to determine medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the appellant 
has not submitted competent medical evidence of a nexus 
between his anxiety disorder and period of active service, 
his claim must be denied as not well grounded.  Epps, 126 
F.3d at 1467-68.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim well grounded.  The Board notes that although it 
considered the appellant's claim on a de novo basis, rather 
than as whether the appellant had submitted new and material 
evidence to reopen the claim, the appellant has not been 
prejudiced by such adjudication, as the claim would fail 
under both standards.  See Winters v. West, 12 Vet. App. 203, 
208 (1999) (citing Laruan v. West, 11 Vet. App. 80, 81, 86 
(1998) (en banc) and Edenfield v. Brown, 8 Vet. App. 384, 
389, 391 (1995) (en banc)); see generally Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim 
and to explain why his current attempt to establish 
entitlement to service connection fails.


ORDER

A well-grounded claim not having been submitted, service 
connection for anxiety disorder is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

